

Exhibit 10.1


M/I HOMES, INC.
2009 ANNUAL INCENTIVE PLAN


The purpose of the Plan is to foster and promote the long-term financial success
of the Company and its Affiliates and to increase shareholder value by (a)
providing Participants an opportunity to earn incentive compensation if
specified performance objectives are met, (b) enabling the Company and its
Affiliates to attract and retain talented employees, and (c) maximizing the
deduction of compensation paid to Participants.  Incentive Compensation payable
under the Plan is intended to constitute “qualified performance-based
compensation” for purposes of Section 162(m) of the Code and Treasury Regulation
Section 1.162-27, and the Plan shall be interpreted consistently with such
intention.


ARTICLE I
DEFINITIONS


When used in the Plan, the following capitalized words, terms and phrases shall
have the meanings set forth in this Article I.  For purposes of the Plan, the
form of any word, term or phrase will include any and all of its other forms.


1.1 “Act” means the Securities Exchange Act of 1934, as amended from time to
time, or any successor thereto.


1.2 “Affiliate” means any entity with whom the Company would be considered a
single employer under Section 414(b) or (c) of the Code.


1.3 “Board” means the Board of Directors of the Company.


1.4 “Cause” means: (a) any act of fraud, intentional misrepresentation,
embezzlement or misappropriation or conversion of the assets or business
opportunities of the Company or any Affiliate by the Participant, (b) conviction
of the Participant of a felony, or (c) the Participant’s (i) willful refusal to
substantially perform assigned duties (other than any refusal resulting from
incapacity due to physical or mental illness or in the event that the assigned
duties include any activities that are unlawful or would violate acceptable
accounting, securities or other specifically defined business principles), (ii)
willful engagement in gross misconduct materially injurious to the Company or
any Affiliate, or (iii) breach of any material term of the Plan; provided,
however, that Cause will not arise solely because the Participant is absent from
active employment during periods of vacation, consistent with the Company’s
applicable vacation policy, or other period of absence initiated by the
Participant and approved by the Company.


1.5 “Change in Control” means any of the following:


(a)           the members of the Board on the effective date of this Plan (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority of the members of the Board; provided however, that any
individual becoming a director after the effective date of this Plan whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the then Incumbent Directors shall also be
treated as an Incumbent Director, but excluding any individual whose initial
assumption of office occurs as a result of a proxy contest or any agreement
arising out of an actual or threatened proxy contest;


(b)           the acquisition by any person or group (within the meaning of
Sections 13(d) and 14(d)(2) of the Act), other than the Company, any Subsidiary
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Act), directly or indirectly, of thirty percent
(30%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors of the Company;


(c)           the merger, consolidation or other business combination of the
Company with or into another entity, or the acquisition by the Company of assets
or shares or equity interests of another entity, as a result of which the
shareholders of the Company immediately prior to such merger, consolidation,
other business combination or acquisition, do not, immediately thereafter,
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such merger,
consolidation or other business combination or the Company;


(d)           the sale or other disposition of all or substantially all of the
assets of the Company; or

 

--------------------------------------------------------------------------------


(e)           the liquidation or dissolution of the Company.
Notwithstanding the foregoing, with respect to the payment of any Performance
Award that is subject to Section 409A of the Code, a Change in Control shall be
deemed not to have occurred unless the events or circumstances constituting a
Change in Control also constitute a “change in control event” within the meaning
of Section 409A of the Code and the Treasury Regulations promulgated thereunder.
 
1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.


1.7 “Committee” means the Compensation Committee of the Board, which will be
comprised of at least two (2) directors, each of whom is as an “outside
director” within the meaning of Section 162(m) of the Code and the Treasury
Regulations promulgated thereunder.


1.8 “Common Shares” means the common shares, par value $0.01 per share, of the
Company.


1.9 “Company” means M/I Homes, Inc., an Ohio corporation, and any successor
thereto.


1.10 “Covered Employee” means a “covered employee” within the meaning of Section
162(m) of the Code and the Treasury Regulations promulgated thereunder.


1.11 “Disability” means: (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, (b) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s employer, or
(c) the Participant is determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.


1.12 “Incentive Compensation” means the compensation approved by the Committee
to be awarded to a Participant for any Performance Period under the Plan.


1.13 “Participant” means an officer or other key employee of the Company or any
Affiliate whom the Committee designates as eligible to participate in the Plan.


1.14 “Payment Date” means the date the Committee establishes for the payment to
a Participant of any Incentive Compensation under the Plan, as provided in
Article IV of the Plan.


1.15 “Performance Award” means an award granted by the Committee under the Plan
that is based on one or more of the Performance Criteria.


1.16 “Performance Criteria” means the criteria that are set forth in Section 3.3
of the Plan, any one or more of which may be used in establishing the terms and
conditions of a Performance Award.


1.17  “Performance Period” means each fiscal year (or portion thereof) of the
Company, or such other period of twelve (12) months or less, as determined by
the Committee.


1.18 “Plan” means the M/I Homes, Inc. 2009 Annual Incentive Plan, as set forth
herein and as may be amended from time to time.


1.19 “Retirement” means a Participant’s termination of employment (other than
for Cause) on or after the date on which the sum of the Participant’s years of
service with the Company and its Affiliates plus the Participant’s age is equal
to or greater than seventy (70); provided that the Participant has attained the
age of fifty-five (55).


1.20 “Subsidiary” means any corporation or other entity in which the Company
owns, directly or indirectly, a proprietary interest of more than fifty percent
(50%) by reason of stock ownership or otherwise.



--------------------------------------------------------------------------------


ARTICLE II
ADMINISTRATION


The Plan shall be administered and interpreted by the Committee; provided that
in no event shall the Plan be interpreted in a manner that would cause any
Performance Award intended to be qualified performance-based compensation under
Section 162(m) of the Code to fail to so qualify with respect to a Covered
Employee.  The Committee shall have the power and authority to construe,
interpret and administer the Plan.  Any determination made by the Committee
under the Plan shall be final and conclusive on all persons.


ARTICLE III
ELIGIBILITY, PERFORMANCE AWARDS AND PERFORMANCE CRITERIA


3.1          Determination of Eligibility by the Committee.  For each
Performance Period, the Committee shall select the Participants to whom
Performance Awards may be granted under the Plan for such Performance Period
consistent with the provisions of the Plan.  Participants who participate in the
Plan may also participate in other incentive or benefit plans maintained by the
Company or any Affiliate.


3.2          Granting Performance Awards.  For each Performance Period, the
Committee may grant Performance Awards pursuant to the Plan, in such amounts and
on such terms in accordance with the provisions of the Plan, as the Committee
shall determine.


3.3          Performance Objectives.


(a)                      For each Performance Period, the Committee will
establish for each Performance Award the performance objectives that will be
applied to determine the amount of Incentive Compensation payable with respect
to such Performance Award.  One or more of the following Performance Criteria
shall be used by the Committee in setting performance objectives with respect to
the Plan:


(i)                       Acquisition and integration of companies;
(ii)                      Acquisition of assets;
(iii)                     Balance sheet management
    (iv)
          Business process metrics (e.g., asset turns, cycle time, and one or
more elements of efficiency or cost or expense);

(v)                     Cash flow;
(vi)                    Customer satisfaction;
(vii)                   Debt leverage;
(viii)                  Earnings per share;
(ix)                     Earnings before taxes, interest, depreciation and
amortization;
(x)                      Employee retention;
(xi)                     Expense management/reduction;
(xii)                    Gross margin;
(xiii)                   Home sales;
        (xiv)  
          Interest coverage ratio excluding impairments;

        (xv)  
          Investment management

(xvi)                  Inventory turnover;
(xvii)                 Inventory, land or lot improvement or reduction;
(xviii)                Maintenance or improvement of gross and operating profit
margins;
(xix)                  Market capitalization;
(xx)                   Market share;
(xxi)                  Net income;
(xxii)                 Operating cash flow;
(xxiii)                Pretax income;
(xxiv)                Reduction or maintenance in selling, general and
administrative expense;
(xxv)                 Return on assets;
(xxvi)                Return on capital;
(xxvii)               Return on equity;
(xxviii)              Return on opening shareholder equity;
(xxix)                Return on operating assets;
 

--------------------------------------------------------------------------------


(xxx)                 Revenues;
(xxxi)                Shareholder returns;
(xxxii)               Share price; or
(xxxiii)              Share price appreciation.


(b)                      Different Performance Criteria and performance
objectives may be applied to individual Participants or to groups of
Participants and, as specified by the Committee, may relate to the individual
Participant, the Company, one or more Affiliates, or one or more of their
respective divisions or business units, or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, in each case, as determined by
the Committee in its sole discretion.


3.4          Modifying Performance Awards.  To the extent consistent with
Section 162(m) of the Code, performance objectives relating to such Performance
Awards may be calculated without regard to extraordinary items or adjusted, as
the Committee deems equitable, in recognition of unusual or non-recurring events
affecting the Company and/or its Affiliates or changes in applicable tax laws or
accounting principles.


3.5           Adjustments.  The Committee will make appropriate adjustments to
reflect the effect, if any, on any Performance Criteria or performance
objectives of any Common Share dividend or split, recapitalization (including,
without limitation, the payment of an extraordinary dividend), merger,
consolidation, combination, spin-off, distribution of assets to shareholders,
exchange of shares or similar corporate change.  Notwithstanding the foregoing,
no adjustment shall be made under this Section 3.5 to the extent such adjustment
would cause any award to a Covered Employee intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code to fail to so
qualify.


3.6          Amount of Incentive Compensation.  The amount of Incentive
Compensation payable under the Plan if the performance objectives under a
Performance Award are met may be stated as a specific dollar amount, a
percentage of a Participant’s base salary, a percentage (the sum of which may
not be greater than one hundred percent (100%)) of an aggregate amount allocable
to all or specified groups of Participants or in any other objectively
determinable manner, as determined by the Committee.  Also, the amount of
Incentive Compensation payable may be stated as a target amount due if
applicable performance objectives are met and in larger or smaller increments if
the applicable performance objectives are exceeded or partially met.  As
determined by the Committee, the amount of any Incentive Compensation payable
under the Plan shall be subject to performance objectives consistent with
Section 3.3 of the Plan.  Notwithstanding anything in the Plan to the contrary,
during any fiscal year of the Company, no Participant may receive Incentive
Compensation of more than $5,000,000 through the Plan.


3.7          Period for Determining Performance Objectives and Amount of
Incentive Compensation.  With respect to each Performance Award, the performance
objectives, the applicable Performance Period and the method for computing
Incentive Compensation payable with respect to the Performance Award will be
established by the Committee in writing before the outcome of such performance
objectives is substantially certain but in no event later than the earlier of:
(a) ninety (90) days after the beginning of the applicable Performance Period;
or (b) the expiration of twenty-five percent (25%) of the applicable Performance
Period.


3.8          Certification.  As of the end of each Performance Period, the
Committee will certify in writing the extent to which the applicable performance
objectives with respect to any Performance Award have or have not been met and
whether other material terms, if any, were satisfied.


3.9          Negative Discretion.  In the Committee’s sole discretion, the
amount of Incentive Compensation actually paid to a Participant may be less than
the amount determined by the applicable performance objectives under a
Performance Award; provided, however, that the exercise of such negative
discretion by the Committee with respect to any Covered Employee shall not have
the effect of increasing the amount of Incentive Compensation that is payable to
any other Covered Employee.

 
 

--------------------------------------------------------------------------------

 

ARTICLE IV
PAYMENT OF INCENTIVE COMPENSATION


Unless a Participant has made a valid election under a deferred compensation
plan maintained by the Company or any Affiliate no later than the date permitted
under such plan and except as otherwise provided in Section 6 of the Plan, a
Participant’s Incentive Compensation for each Performance Period, if any, shall
be paid in one or more cash payments (net of applicable tax and other required
withholdings) after (a) the results for such Performance Period have been
finalized and (b) the Committee has made the certification described in Section
3.8 of the Plan; provided, however, that such Incentive Compensation shall be
paid no later than the later of (i) the fifteenth (15th) day of the third (3rd)
month following the end of the Participant’s first taxable year in which such
Incentive Compensation is no longer subject to a substantial risk of forfeiture
(within the meaning of Section 409A of the Code) or (ii) the fifteenth (15th)
day of the third (3rd) month following the end of the first taxable year of the
service recipient (within the meaning of Section 409A of the Code) in which such
Incentive Compensation is no longer subject to a substantial risk of forfeiture.


ARTICLE V
TERMINATION OF EMPLOYMENT


5.1          Involuntary Termination Without Cause or Termination Due to Death,
Disability or Retirement During Performance Period.  If during a Performance
Period a Participant’s employment is terminated involuntarily without Cause or
as a result of the Participant’s death, Disability or Retirement, the
Participant shall be eligible to receive a pro-rata portion of the Incentive
Compensation that would have been payable if the Participant had remained
employed for the full Performance Period, which shall be determined and paid as
follows:


(a)           Following the end of the applicable Performance Period, the
Committee will determine the extent to which the performance objectives
applicable to the Participant’s Performance Award have been satisfied to measure
the amount of Incentive Compensation that otherwise would have been payable to
the Participant under the Plan had his or her employment not terminated prior to
the end of the Performance Period.


(b)           The Committee will then multiply the amount determined in
accordance with subsection (a) of this Section 5.1 by a fraction, the numerator
of which is the number of whole calendar months the Participant was employed by
the Company or any of its Affiliates and participated in the Plan during the
Performance Period and the denominator of which is the number of whole calendar
months in the Performance Period.


(c)           Such resulting amount shall be paid at the time and in the manner
provided for in Article IV of the Plan.


5.2          Forfeiture Upon Other Terminations During Performance Period. If a
Participant’s employment terminates for any reason other than involuntary
termination without Cause or due to the Participant’s death, Disability or
Retirement prior to the end of a Performance Period, then the Participant shall
immediately forfeit and relinquish any and all rights and claims to receive any
Incentive Compensation hereunder for such Performance Period.


5.3          Termination After Performance Period.  If a Participant’s
employment terminates for any reason other than for Cause after the end of a
Performance Period but prior to the Payment Date, then such Participant shall be
entitled to payment of any Incentive Compensation for such Performance Period,
as determined by the Committee, on the Payment Date.  If a Participant’s
employment terminates for Cause after the end of a Performance Period but prior
to the Payment Date, then the Participant shall immediately forfeit and
relinquish any and all rights and claims to receive any Incentive Compensation
hereunder for such Performance Period.


ARTICLE VI
CHANGE IN CONTROL


Unless otherwise determined by the Committee in connection with the
establishment of a Performance Award, if a Change in Control occurs during a
Performance Period, then the Performance Award of each Participant shall be
considered to be earned and payable in the amount designated as “target” for
such Performance Award.  Unless a Participant has made a valid election under a
deferred compensation plan maintained by the Company or any Affiliate no later
than the date permitted under such plan, Incentive Compensation payable with
respect to the Performance Award in accordance with this Section 6 shall be paid
within thirty (30) days following the date of the Change in Control.



 
 

--------------------------------------------------------------------------------

 
ARTICLE VII
MISCELLANEOUS PROVISIONS


7.1          Non-Assignability.  A Participant cannot alienate, assign, pledge,
encumber, transfer, sell or otherwise dispose of any rights or benefits under
the Plan prior to the actual receipt thereof, and any attempt to alienate,
assign, pledge, encumber, transfer, sell or otherwise make a disposition prior
to such receipt, or any levy, attachment, execution or similar process upon any
such rights or benefits, shall be null and void.


7.2          No Right to Continue in Employment.  Nothing in the Plan shall
confer upon any Participant the right to continue in the employment of the
Company or any Affiliate, or interfere with or restrict in any way the right of
the Company or any Affiliate to terminate any Participant at any time.


7.3          Governing Law.  The Plan shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to its conflicts
of law provisions.


7.4          Binding Effect.  The Plan shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and the Participants and
their respective beneficiaries, heirs, and personal representatives.


7.5          Construction of Plan.  The captions used in the Plan are for
convenience of reference only and shall not be construed in interpreting the
Plan.  Whenever the context so requires, the masculine shall also include the
feminine and neuter, and the singular shall also include the plural, and
conversely.


7.6          Section 409A of the Code.  The Plan is intended to be exempt from
the requirements of Section 409A of the Code and the Treasury Regulations
promulgated thereunder, and the Plan shall be interpreted, administered and
operated accordingly.  Nothing in the Plan shall be construed as an entitlement
to or guarantee of any particular tax treatment to a Participant and none of the
Company, its Affiliates, the Board or the Committee shall have any liability
with respect to any failure to comply with the requirements of Section 409A of
the Code.


7.7          Withholding.  The Company shall have the right to withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
any applicable federal, state, local or foreign withholding tax requirements
imposed with respect to the payment of any Incentive Compensation.


7.8          Beneficiaries.  A Participant’s beneficiary who shall receive any
payments which may be made under the Plan following the Participant’s death
shall be the Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate.


7.9          Effect of the Plan.  Neither the adoption of the Plan, nor any
action of the Committee hereunder, shall be deemed to give any Participant any
right to receive Incentive Compensation or to be granted a Performance Award
hereunder.  In addition, nothing contained in the Plan, and no action taken
pursuant to its provisions, shall be construed to give any Participant any right
to any compensation, except as expressly provided herein, or create any type of
fiduciary relationship between the Company and its Affiliates and a Participant
or any other person.


ARTICLE VIII
AMENDMENT OR TERMINATION


The Committee may at any time, and from time to time, without the consent of any
Participant, amend, revise, suspend, or discontinue the Plan, in whole or in
part, subject to any shareholder approval required by applicable law, rules or
regulations; provided, however, the Committee may not amend the Plan to change
the Performance Criteria without the approval of the majority of votes cast by
the shareholders of the Company in a separate vote to the extent required by
Section 162(m) of the Code.


ARTICLE IX
EFFECTIVE DATE


The Plan shall be effective on January 1, 2009; subject to shareholder approval
that is consistent with the shareholder approval requirements of Section 162(m)
of the Code.



